Order entered June 8, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-19-01143-CR

                   APRIL MICHELLE FLOYD, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the County Court at Law No. 1
                         Rockwall County, Texas
                    Trial Court Cause No. CR18-0971

                                    ORDER

      Before the Court is appellant’s June 4, 2021 second motion to extend time to

file her brief. We GRANT the motion and ORDER appellant’s brief due by June

21, 2021.

                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE